Judgment of the County Court of Westchester county reversed, with costs, and judgment of the Justice’s Court affirmed, with costs, upon the ground that the finding by the justice of the peace, which his decision imports, that the goods had not been actually delivered to Bruno, was not against the weight of the evidence; and, further, that defendant was not Bruno’s agent to receive the goods for him from the plaintiff’s agent, the purser, but was, in effect, plaintiff’s agent to deliver the goods to Bruno. Jenks, P. J., Mills, Rich and Jaycox, JJ., concurred; Blackmar, J., dissented.